DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 10,681,194; hereinafter “Lee (Figs. 1-16)”).
Regarding claim 1, Lee (Figs. 1-16) discloses a flexible display device (100, Figs. 1-16), comprising: a flexible display screen (151) having a bendable region (A2, Fig. 4); a housing (BC) around the flexible display screen; and a support layer (FC, M1, FP, M2) having ductility between the housing and a back side of the flexible display screen, wherein the support layer is at least partially in the bendable region of the flexible display screen (as shown in the second state 100, S2, Figs. 3, 4, 8), and the housing has a bendable region (bending region A2 at center of BC, see Figs. 3, 4) corresponding to the bendable region of the flexible display screen, the support layer comprises a first metal layer (FC is flexible circuit, so it inherently has a metal layer) and a second metal layer (M1 and M2 are electronic components, which also inherent has a metal layer), the first metal layer is on the back side of the flexible display screen (FC is on the back side/inner side of 151), the second metal layer is on a side of the first metal layer (M1, M2 is on the sides of FP, see Fig. 5; note the sides of FP are close to BC when assembled) close to the housing and on both sides of the bendable region of the housing (can refer to bending region A2 in Figs. 3, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10,681,194; hereinafter “Lee (Figs. 24-35)”) in view of Park et al. (US 10,541,373; hereinafter “Park”).
	Regarding claim 1, Lee (Figs. 24-35) teaches a flexible display device (100, Figs. 24~35), comprising: a flexible display screen (D, Fig. 31) having a bendable region (see bendable region of D in Fig. 25, 33-35); a housing (280, 210, 220, 230, Fig. 26,  31) around the flexible display screen (see Figs. 26, 31); and a support layer (250, Fig. 31) having ductility between the housing and a back side of the flexible display screen (as shown in Fig. 25, 29, 30, 33-35), wherein the support layer is at least partially in the bendable region of the flexible display screen (refer to Figs. 25, 26 and 33-35), and the housing has a bendable region corresponding to the bendable region of the flexible display screen (refer to bending region of the housing in Figs. 33-35).
	Lee (Figs. 24-35) does not teach the support layer comprises a first metal layer and a second metal layer, the first metal layer is on the back side of the flexible display screen, the second metal layer is on a side of the first metal layer close to the housing and on both sides of the bendable region of the housing. However, Park teaches a support layer (200, Figs. 1, 2; col. 6, lns. 24-29: “The lower plate 200 is divided into the folding portion FR and non-folding portion UFR, and is configured with a steel use stainless (SUS) plate, one surface of which faces the lower surface of the display panel 100…”) comprises a first metal layer (at FR, Figs. 1, 2) and a second metal layer (at UFR (i.e. two sides of FR), Figs. 1, 2), the first metal layer is on a back side of a flexible display screen (back/lower side of 100, Fig. 1), the second metal layer is on a side (sides of FR) of the first metal layer close to a housing (400, Fig. 1; note two sides of FR 
	Regarding claim 8, Lee (Figs. 24-35) in view of Park teaches the flexible display device of claim 1, and Lee further teaches wherein the housing (280) comprises a main structure (210, 220, 230, Figs. 26, 31) and at least one side structure (280, Figs. 26, 31), the main structure being on the back side of the flexible display screen (as shown in Fig. 31), the side structure being on an end face of the flexible display screen (as shown in Fig. 31). 

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Figs. 24-35) in view of Park, and further in view of Siddiqui et al. (US 10,838,452; hereinafter “Siddiqui”).
	Regarding claim 9, Lee (Figs. 24-35) in view of Park teaches the flexible display device of claim 8, and Lee (Figs. 24-35) further teaches wherein the housing comprises two side structures (left and right of 280, Figs. 31, 33) on two opposite end faces of the flexible display screen, sides (inner sides of 280) of the two side structures of the housing close to the flexible display screen are provided with two opposite groove structures (287, Figs. 31, 33), respectively, sides of the support layer close to the two 
Lee (Figs. 24-35) does not teach coupled in snap fit. However, Siddiqui teaches a snap fit structure (col. 5, ln. 20: “snap fit”; see Figs. 4A, 5A, 6A, 7A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple in snap fit in Lee (Figs. 24-35) in view of Park, as taught by Siddiqui, in order to easily install the flexible display screen to the side structure by snapping.
	Regarding claim 14, Lee (Figs. 24-35) in view of Park and Siddiqui teaches the flexible display device of claim 8, and Lee (Figs. 24-35) further teaches wherein the housing comprises two side structures (left and right of 280, Figs. 31, 33) on two opposite end faces of the flexible display screen, sides (inner sides of 280) of the two side structures of the housing close to the flexible display screen are provided with two opposite protrusion structures (protrusion above recess 287 shown in Fig. 31; on left and right sides of 280 shown in Fig. 33), respectively, sides of the support layer close to the two groove structures are provided with two opposite groove structures (grooves within FH, Figs. 31, 33), respectively, and each of the groove structures is coupled to its close protrusion structure (as shown in Figs. 31, 33).
Lee (Figs. 24-35) does not teach coupled in snap fit. However, Siddiqui teaches a snap fit structure (col. 5, ln. 20: “snap fit”; see Figs. 4A, 5A, 6A, 7A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple in snap fit in Lee (Figs. 24-35) in view of Park, as taught by .

Allowable Subject Matter
Claims 10-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Re claims 10-13 and 16, prior arts do not teach or suggest the combination of the flexible display device of claim 10, in particular, the two protrusion structures are on the second metal layer at positions close to the two opposite groove structures.
	
	Re claim 15, prior arts do not teach or suggest the combination of the flexible display device of claim 15, in particular, the two groove structures are on the second metal layer at positions close to the two opposite protrusion structures, respectively.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, 9 and 14 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JAMES WU/Primary Examiner, Art Unit 2841